Citation Nr: 0824220	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1951 to 
June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied service connection for COPD.   

The veteran indicated he wanted a Travel Board hearing in his 
July 2005 substantive appeal.  However, in correspondence 
dated in September 2006 and December 2007, he stated that he 
no longer wanted a hearing.  

This appeal has been advanced on the Board's docket by reason 
of the veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2007).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate the claim.  This duty to assist includes the 
duty to obtain relevant records.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2007).  
Additionally, VA is required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

According to information received from the National Personnel 
Records Center (NPRC), the veteran's service medical records 
cannot be located and are presumed to have been destroyed in 
the 1973 fire at that facility.  In cases involving missing 
or unavailable service medical records, VA is under a 
heightened duty to assist the veteran with respect to the 
processing of his claim.  VA's heightened duty consists of 
"consider[ing] the applicability of the benefit of the doubt 
rule, . . . assist[ing] the claimant in developing the claim, 
and . . . explain[ing] its decision when the veteran's 
medical records have been destroyed."  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 
Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Upon review of the claims folder in the present 
case, the Board finds that a remand of the issue on appeal is 
necessary to accord the RO, through the AMC, an opportunity 
to obtain additional relevant evidence.  

Here, the veteran is currently diagnosed with COPD of 
asthmatic bronchitis type.  Although his service medical 
records cannot be located, he reports being hospitalized in 
service for pulmonary-related illnesses on two occasions.  
His DD Form 214 indicates that his military occupational 
specialty was a cook.  

In correspondence dated in January 2003, the veteran's 
private pulmonologist opined that his "concern should be 
investigated because he report [sic] to me a previous medical 
condition that could be related to the years serving as an 
active military."  The veteran has not been afforded a VA 
examination for his COPD.  In light of the Board's VA's 
heightened duty to assist in this case and the private 
pulmonologist's suggestion that the COPD could be related to 
service, the Board concludes that a remand of the veteran's 
service connection claim is necessary.  On remand, the 
veteran should be afforded a pertinent VA examination to 
determine the nature and extent of his COPD.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) 
(West 2002); and 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice pertaining to de novo issue of 
entitlement to service connection for 
COPD.  

2.  Also, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination to 
determine the nature, extent, and etiology 
of his COPD.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, should 
be conducted.  

All pertinent respiratory pathology found 
on examination should be noted in the 
report of the evaluation.  Further, for 
any pulmonary disorder diagnosed on 
examination, the examiner should express 
an opinion as to whether there is a 50 
percent probability or greater that the 
diagnosed disorder was incurred in or is 
in any way related to the veteran's period 
of service (including whether any such 
diagnosed respiratory disorder is 
consistent with the purported two 
in-service hospitalizations for treatment 
for pulmonary-related illnesses).  
Complete rationale should be provided for 
all opinions expressed.  

3.  Thereafter, re-adjudicate the issue of 
entitlement to service connection for 
COPD.  If the decision remains in any way 
adverse to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


